Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 2, 5-8, 10 and 12-28 are pending in the application. No newly canceled or added claims are presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 10 and 12-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s claim limitation “the base has a depth from the front terminal end to the rear terminal end; and wherein the depth is less than a distance between the patient’s shoulder and a crown of the patient’s head”. It is unclear what dimension bound the claimed pillow. Applicant is attempting to define the dimensions of the pillow based on the user of the pillow which leaves the claim indefinite. It is well known users come in different dimensions and proportions from a 4ft woman to a 7 ft man the dimension on the crown and shoulder area would significantly differ. Also the proportions of the users would significantly differ as well. A user with a large head and long neck would/may contact the pillow differently when using the pillow based on the user with a small head and short neck again leaving the claim indefinite. The crown and shoulder is not limited to a particular point on a user but rather a general area. The crown of the head spans to approximately half of the user’s head while the shoulder includes the trapezius muscle with span about halfway down the 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s claim limitation “wherein a horizontal distance between the apex of the first convex surface and the apex of the second convex surface is less than a length of the patient’s neck”. It is unclear what dimension bound the claimed pillow. Applicant is attempting to define the dimensions of the pillow based on the user of the pillow which leaves the claim indefinite. It is well known users come in different dimensions and proportions from a 4ft woman to a 7 ft man the dimension on the crown and shoulder area would significantly differ. Also the proportions of the users would significantly differ as well. MPEP 2173.05(b), section II states: In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655. In this case, 
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s claim limitation “wherein the depth of the base is less than a height of the patient’s head”. It is unclear what dimension bound the claimed pillow. Applicant is attempting to define the dimensions of the pillow based on the user of the pillow which leaves the claim indefinite. It is well known users come in different dimensions and proportions from a 4ft woman to a 7 ft man the dimension on the crown and shoulder area would significantly differ. Also the proportions of the users would significantly differ as well. MPEP 2173.05(b), section II states: In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655. In this case, the dimensions of the pillow are recited with respect to a hypothetical patient in an analogous way that the wheelbase of the bicycle in Brummer was dimensioned with respect to a hypothetical rider. Claims will be Examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, 12-16, 18-21, 23-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 4,679,263 hereinafter referred to as Honer. Honer discloses an orthotic device (see fig. 1-3) comprising: a body (see fig. 1-3) having a base 10 and at least one support surface 16 disposed above the base; and front and rear terminal ends that extend from the base to the at least one support surface; wherein the at least one support surface comprises a first convex surface having a apex, a second convex surface having a apex, and a concave surface; wherein the first convex surface is disposed between the second convex surface and the front terminal end; wherein at least a portion of the second convex surface is disposed between the first convex surface and the rear terminal end; wherein the concave surface is disposed between the second convex surface and the front terminal end; wherein the concave surface is disposed between the second convex surface and the front terminal end; wherein the apex of the first convex surface is vertically farther from the base than the apex of the second convex surface; and wherein the device is configured so that, when the device is located between a substrate surface and the patient's neck with the patient in a supine position and at least a portion of the front terminal end of the device in contact with the patient’s lower neck and/or shoulders, at least a portion of the patient’s head is suspended above the substrate surface rearwardly of the rear terminal end; and  the first convex surface supports and support and stretch a patient's neck; wherein the base has a depth from the front terminal end to the rear terminal end; and wherein the as per claim 2 wherein at least the first convex surface is made from a cushioning material (see column 2 paragraph 2); as per claim 5 wherein the base is an elongate planar surface (see fig. 2 & 3); as per claim 6 wherein the orthotic device comprises at least one side face  that tangentially meets with the at least one support surface (see fig. 1); as per claim 7 wherein the device is configured so that a surface area of the first convex surface in contact with the patient's neck is less than a surface area of the base in contact with the substrate surface (see fig. 2); as per claim 8 wherein the concave surface is configured to support at least one of the patient's lower neck and a portion of the shoulders to restrict cervical over-extension; as per claim 10 wherein the concave surface is curved and wherein the first convex surface tangentially meets the concave surface (see fig. 1); as per claim 12 wherein the concave surface  is disposed between the first convex surface and the second convex surface (see fig. 1); as per claim 13 further comprising a second concave surface disposed between the first convex surface and the front terminal end (see fig. 1); as per claim 14 wherein second convex surface is at least partially curved and the rear terminal end tangentially meets with the second convex surface (see fig. 1); as per claim 15 wherein the second convex surface is curved tangentially meets the concave surface (see fig. 1); as per claim 16 wherein the apex of the second convex surface tangentially meets the second concave surface; as per claim 18 wherein the concave surface and the first and second convex surface are at least partially curved, and wherein a degree of curvature of the concave surface is greater than a degree of curvature of at least one of the first and second convex surfaces (see fig. 1); as per claim 19 a body (see fig. 1-3) having a base 10, front and rear terminal ends and at least one support surface disposed above the base; wherein the at least one support surface comprises a first convex surface having a apex, a second convex surface having a apex; wherein the first convex surface is disposed between the second convex surface and the front terminal end; wherein at least a portion of the second convex surface is disposed between the first convex surface and the rear terminal end; wherein the apex of the first as per claim 20 wherein at least one of the first and second convex surfaces is curved (see fig. 1); as per claim 21 wherein the device is configured so that no portion of the device extends rearwardly of the patient’s head when the device is disposed between the patient’s neck and a substrate surface so that the base is in contact with the substrate surface, at least a portion of the first convex surface is in contact with the patient’s neck and at least a portion of the front terminal end is in contact with the patient’s shoulders (see fig. 2); as per claim 23 wherein the second convex surface comprises at least a portion of the rear terminal end; as per claim 24 wherein the second convex surface is at least partially curved; as per claim 25 an orthotic device (see fig. 1-3) comprising: a body (see fig. 1-3) having a base 10 and at least one support surface 16 disposed above the base; and front and rear terminal ends that extend from the base to the at least one support surface; wherein the at least one support surface comprises a first convex surface having a apex, a second convex surface having a apex, and a concave surface; wherein the first convex surface is disposed between the second convex surface and the front terminal end; wherein at least a portion of the second convex surface is disposed between the first convex surface and the rear terminal end; wherein the concave surface is disposed between the second convex surface and the front terminal end; wherein the apex of the first convex surface is vertically farther from the base than the apex of the second convex surface; and wherein the device is configured so that, when the device is located as per claim 26 wherein a horizontal distance between the apex of the first convex surface and the apex of the second convex surface is less than a length of the patient’s neck (see fig. 2); as per claim 27 wherein the depth of the base is less than a height of the patient’s head (see column 2 lines 20-28); as per claim 28 wherein the device is configured so that a vertical distance between the substrate surface and a lowermost point on the portion of the patient's head suspended rearwardly of the rear terminal end is less than a vertical distance between the substrate surface and the concave surface (see .
    PNG
    media_image1.png
    380
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    489
    572
    media_image2.png
    Greyscale

s 1, 2, 5-8, 10, 12-16, 18-21, 23-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 2,835,905 hereinafter referred to as Tomasson. Tomasson discloses an orthotic device (see fig. 1-6) comprising: a body (see fig. 1-6) having a base and at least one support surface disposed above the base; and front and rear terminal ends that extend from the base to the at least one support surface; wherein the at least one support surface comprises a first convex surface 4 having a apex, a second convex surface 6 having a apex, and a concave surface 5; wherein the first convex surface is disposed between the second convex surface and the front terminal end; wherein at least a portion of the second convex surface is disposed between the first convex surface and the rear terminal end; wherein the concave surface is disposed between the second convex surface and the front terminal end; wherein the concave surface is disposed between the second convex surface and the front terminal end; wherein the apex of the first convex surface is vertically farther from the base than the apex of the second convex surface; and wherein the device is configured so that, when the device is located between a substrate surface and the patient's neck with the patient in a supine position and at least a portion of the front terminal end of the device in contact with the patient’s lower neck and/or shoulders, at least a portion of the patient’s head is suspended above the substrate surface rearwardly of the rear terminal end; and  the first convex surface supports and support and stretch a patient's neck (see drawing below); wherein the base has a depth from the front terminal end to the rear terminal end; and wherein the depth is less than a distance between the patient’s shoulder and a crown of the patient’s head; as per claim 2 wherein at least the first convex surface is made from a cushioning material (see column 2 paragraph 1); as per claim 5 wherein the base is an elongate planar surface (see fig. 1, 2 & 4-6); as per claim 6 wherein the orthotic device comprises at least one side face  that tangentially meets with the at least one support surface (see fig. 6); as per claim 7 wherein the device is configured so that a surface area of the first convex surface in contact with the patient's neck is less than a surface area of the base in contact with the substrate surface (see fig. 1-6); as per claim 8 wherein the as per claim 10 wherein the concave surface is curved and wherein the first convex surface tangentially meets the concave surface (see fig. 4); as per claim 12 wherein the concave surface  is disposed between the first convex surface and the second convex surface (see fig. 4); as per claim 13 further comprising a second concave surface disposed between the first convex surface and the front terminal end (see fig. 4); as per claim 14 wherein second convex surface is at least partially curved and the rear terminal end tangentially meets with the second convex surface (see fig. 4 & 6); as per claim 15 wherein the second convex surface is curved tangentially meets the concave surface (see fig. 4); as per claim 16 wherein the apex of the second convex surface tangentially meets the second concave surface (see fig. 4); as per claim 17 wherein the first convex surface is at least partially curved, and wherein the second convex surface is at least partially curved and has a degree of curvature greater than a degree of curvature of the first convex surface (see fig. 4); as per claim 18 wherein the concave surface and the first and second convex surface are at least partially curved, and wherein a degree of curvature of the concave surface is greater than a degree of curvature of at least one of the first and second convex surfaces (see fig. 4 & 6); as per claim 19 a body (see fig. 1-6) having a base, front and rear terminal ends and at least one support surface disposed above the base; wherein the at least one support surface comprises a first convex surface having a apex, a second convex surface having a apex; wherein the first convex surface is disposed between the second convex surface and the front terminal end; wherein at least a portion of the second convex surface is disposed between the first convex surface and the rear terminal end; wherein the apex of the first convex surface is vertically farther from the base than the apex of the second convex surface; and wherein the device is configured to suspend at least a portion of the supine patient’s head rearwardly of the device, and the first convex surface is configured to support and stretch a patient's neck, when the device is disposed between the patients neck and a substrate surface the as per claim 20 wherein at least one of the first and second convex surfaces is curved (see fig. 4); as per claim 21 wherein the device is configured so that no portion of the device extends rearwardly of the patient’s head when the device is disposed between the patient’s neck and a substrate surface so that the base is in contact with the substrate surface, at least a portion of the first convex surface is in contact with the patient’s neck and at least a portion of the front terminal end is in contact with the patient’s shoulders (see column 2 paragraph 2); as per claim 22 wherein the base has a depth from the front terminal end to the rear terminal end, and wherein the base is wider than it is deep (see fig. 3 & 6); as per claim 23 wherein the second convex surface comprises at least a portion of the rear terminal end; as per claim 24 wherein the second convex surface is at least partially curved; as per claim 25 a body (see fig. 1-6) having a base and at least one support surface disposed above the base; and front and rear terminal ends that extend from the base to the at least one support surface; wherein the at least one support surface comprises a first convex surface 4 having a apex, a second convex surface 6 having a apex, and a concave surface 5; wherein the first convex surface is disposed between the second convex surface and the front terminal end; wherein at least a portion of the second convex surface is disposed between the first convex surface and the rear terminal end; wherein the concave surface is disposed between the second convex surface and the front terminal end; wherein the concave surface is disposed between the second convex surface and the front terminal end; wherein the apex of the first convex surface is vertically farther from the base than the apex of the second convex surface; and wherein the device is configured so that, when the device is located between a substrate surface and the patient's neck with the patient in a supine position and the front terminal end of the as per claim 26 wherein a horizontal distance between the apex of the first convex surface and the apex of the second convex surface is less than a length of the patient’s neck (see column 2 lines 20-28); as per claim 27 wherein the depth of the base is less than a height of the patient’s head (see column 2 lines 20-28); as per claim 28 wherein the device is configured so that a vertical distance between the substrate surface and a lowermost point on the portion of the patient's head suspended rearwardly of the rear terminal end is less than a vertical distance between the substrate surface and the concave surface (see column 2 lines 20-28).


    PNG
    media_image3.png
    226
    261
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honer. Honer discloses the claimed apparatus above however does not disclose wherein the base has a depth from the front terminal end to the rear terminal end, and wherein the base is wider than it is deep. 
It would have been obvious matter of design choice to dimension the apparatus so that the base is wider than it is deep, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Such a change in size does not stop the apparatus from being utilizes as the claimed apparatus. Examiner notes however it would no longer function as a head brace as disclosed in the prior art. But it is important to note the structure which makes the apparatus a head brace is not being utilize or relied upon to maintain the rejection. 

Response to Arguments
	Applicant's arguments filed 08/31/2020 have been fully considered but they are not persuasive. Applicant argues that the claim limitation “wherein the device is configured so that, when the device is located between….the first convex surface supports and stretches the patient’s neck” because the support surface is not tall enough. Examiner respectfully disagrees, the aforementioned language is towards a method of use where the patient’s neck and/or shoulders contacts the front .  
  In response to the Applicant’s argument that the prior art does not include features of Applicant’s invention, the limitations on which the Applicant relies (i.e., a depth shorter than a distance between the patient’s shoulders and the crown of the patient’s head) are not stated on the claims.  It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ 2d. This limitation is not implicitly or explicitly claimed at this time. Applicant is relying on structure (flap 24 and lateral 7) not included or relied upon to make the rejection. The feature of the flap and lateral section does not prevent the prior art from reading on the claimed limitation. The flap is used to stabilize the head of the user in particular from rotation, however does not prevent a stretching of the neck, even if stretched to a small degree. The lateral section is to help support the upper arms of the user but in no way prevents the neck of the user from being stretched. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673

                                                                                                                                                                                                        /Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673